DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pp. 8, filed 12/22/2021, with respect to the rejection of claim 1 under 35 U.S.C. 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground of rejection is made in view of SaaSGuide.
Applicant states (pp. 7) that Reid does not compress and store data in either the bulk data storage or the transaction recorder. To the contrary, Reid collates (i.e., partitions) transaction records into groups [0005]; compresses the groups of records [0007]; and stores the compressed groups of records [0009] in shards (i.e., tables of local database) of the bulk data storage [0059].
Applicant further states (pp. 8) that the target system is not part of the cloud system. Instead the target system uses functions as SaaS hosted by the cloud system via the computer device. This is correct.
SaaS is software hosted in a cloud system. SaaS applications (i.e., functions) run on SaaS provider’s servers (i.e., computer device), are invoked (i.e., used) by clients (i.e., target system) over the Internet, and are managed by the provider, including security, availability, and performance (SaaSGuide: pp. 1/4).
	In summary, Reid combined with SaaSGuide teaches the argued limitations of independent claims 1 and 17.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-8, 12-13 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Reid et al. US patent application 2015/0347443 [herein “Reid”], in view of Ohr et al. US patent 7,680,830 [herein “Ohr”], and further in view of What is SaaS (Software as a Service)? https://www.salesforce.com/saas/, 2019, pp. 1-4 [herein “SaaSGuide”].
Claim 1 recites “A data archiving method performed by a computer device included in a cloud system, comprising at least one processor, the data archiving method comprising: receiving, by the at least one processor, remote function invoking from a target system in which data is stored;”
Reid teaches a method to search and retrieve compressed transaction records from an archive. An ingest engine (fig. 3, #105) receives a plurality of transaction records [0004] to be archived by streaming or downloading records from data sources (i.e., target system) [0039]. It outputs data to an indexing and storage engine (fig. 3, #120) (i.e., remote function) to generate a searchable archive for transaction records [0059].
Claim 1 further recites “providing, by the at least one processor, the target system with a first function for archiving, in a storage system, at least some of the data stored in the target system over a network in response to the remote function invoking; and”.
Reid’s ingest engine receives a plurality of transaction records [0004] to be archived by streaming or downloading records from data sources over a network [0039]. It outputs data to an indexing and storage engine (i.e., first function) to generate a searchable archive (i.e., storage system) for transaction records [0059].
Claim 1 further recites “providing, by the at least one processor, the target system with a second function for a query of the data archived in the storage system over the network;”
Reid’s search and retrieval engine (fig. 3, #125) receives a search criteria (i.e., query) from user (i.e., second function) [0017]; retrieves relevant compressed groups of records [0018]; decompresses the retrieved groups of records [0019], and identifies decompressed records matching the search criteria [0020].
Claim 1 further recites “wherein the target system directly handles archiving and querying of the data archived in the storage system based on the first function and the second function over the network,”
Reid’s apparatus comprises 3 principal sub-systems: (i) an Ingest Engine to capture transaction data downloaded over a network; (ii) an Indexing and Storage Engine (i.e., first function) to index and store the downloaded data; and (iii) a Search and Retrieval Engine (i.e., second function) to support search and query of archived data ([0056]-[0057]).
Claim 1 further recites “wherein the first function and the second function are provided to the target system over the network, under the control of the computer device, using Software as a Service (SaaS) registered in the cloud system,”
Reid does not disclose this limitation; however, SaaS is software hosted in a cloud system. SaaS applications (i.e., first and second functions) run (i.e., register) on SaaS provider’s servers (i.e., computer device), are invoked by (i.e., provided to) clients (i.e., target system) over the Internet, and are managed (i.e., controlled) by the provider, including security, availability, and performance (SaaSGuide: pp. 1/4).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Reid with SaaSGuide. One having ordinary skill in the art would have found motivation to move Reid’s 3 sub-systems to the cloud delivery model as SaaS, to take advantage of its benefits in reduced cost of ownership and improved usage scalability.
Claim 1 further recites “wherein providing the first function comprises providing a third function for compressing at least some of the data stored in a local database of the target system and archiving the compressed data in a table of the local database of the target system,”
Reid collates (i.e., partitions) transaction records into groups [0005]; compresses the groups of records [0007]; and stores the compressed groups of records [0009] in shards (i.e., tables of local database) of the bulk data storage [0059].
Claim 1 further recites “the data archiving method further comprising: providing, by the at least one processor, the target system with a fourth function for instructing the target system to archive and retain, in a file form, the data archived in the table of the local database of the target system, when a retention period of the data archived in the table of the local database of the target system elapses; and”.
Reid uses a well-known compression algorithm such as PZip [0046] to produce compressed data files in a binary format (i.e., file form), but does not disclose this limitation; however, Ohr specifies the retention periods for selected groups of files based on various selection criteria (Ohr: 7:8-14).
Claim 1 further recites “providing, by the at least one processor, the target system with a fifth function for instructing the target system to delete data corresponding to the data archived in the file form from the table of the local database of the target system.”
Reid does not disclose this limitation; however, Ohr specifies the retention periods for selected groups of files based on various selection criteria (Ohr: 7:8-14), and ensures all copies of expired (i.e., retention period elapsed) files are deleted (Ohr: 4:56-66).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Reid with Ohr. One having ordinary skill in the art would have found motivation to expand Reid’s method to search and retrieve compressed transaction records with Ohr’s retention management to provide a complete data archive solution.
Claims 16-17 are analogous to claim 1, and are similarly rejected.

Claim 5 recites “The method of claim 1, wherein providing the first function comprises: a (1-1)-th function for controlling the target system to determine a partition for a data record included in a table of a local database of the target system based on sorting information of the data record;”
In Reid, every transaction record includes a transaction time-related parameter/field [0003], which can be used to sort transaction records [0070], and to collate/group (i.e., partition) transaction records into time intervals [0042].
Claim 5 further recites “a (1-2)-th function for controlling the target system to generate a compression partition by compressing a data record for each partition; a (1-3)-th function for controlling the target system to associate and store, in a compression table, the compression partition and a storage key to uniquely identify the compression partition; and a (1-4)-th function for controlling the target system to associate and store the storage key and the sorting information in an index table of the local database.”
Reid compresses (i.e., (1-2)-th) groups of records [0007], and stores (i.e., (1-3)-th) the compressed groups of records [0009] in one or more shards (i.e., tables), one per parallel thread [0059]. Reid then generates (i.e., (1-4)-th) a first level index to the groups of transaction records [0006], based on transaction time periods/intervals (i.e., storage keys) [0035].

Claim 6 recites “The method of claim 5, wherein: the sorting information comprises a given field value of a corresponding data record, and the (1-4)-th function controls the target system to associate and store the storage key and the given field value in a group index table of the local database.”
In Reid, every transaction record includes a transaction time-related parameter/field [0003], which can be used to sort transaction records [0070], and to collate/group (i.e., partition) transaction records into time intervals [0042]. Reid generates a first level index (i.e., group index table) to the groups of transaction records [0006], based on transaction time periods/intervals (i.e., storage keys) [0035].

Claim 7 recites “The method of claim 5, wherein: the sorting information comprises information on time of a corresponding data record, and the (1-4)-th function controls the target system to associate and store the storage key and the information on time in a period index table.”
In Reid, every transaction record includes a transaction time-related parameter/field [0003], which can be used to sort transaction records [0070], and to collate/group transaction records into time intervals [0042]. Reid generates a first level index (i.e., period index table) to the groups of transaction records [0006], based on transaction time periods/intervals (i.e., storage keys) [0035].

Claim 8 recites “The method of claim 5, wherein providing the first function comprises further providing a (1-5)-th function for controlling the target system to associate and store, in a key index table, a primary key, key index information which is a location of a corresponding data record within a compression partition compressed to comprise the corresponding data record, and a storage key corresponding to the compression partition compressed to comprise the corresponding data record, with respect to each of data records included in the table.”
Reid generates a second level index (i.e., key index table) to the transaction records, based on the key of first level index (i.e., storage key), plus additional searchable fields in transaction records including a primary key, to identify (i.e., locate) particular transaction records within partitions [0036].

Claim 12 recites “The method of claim 5, wherein the (1-2)-th function controls the target system to generate the compression partition by compressing a data record included in the determined partition into a binary object.”
Reid uses a well-known compression algorithm such as PZip [0046], which produces compressed data files in a binary format.

Claim 13 recites “The method of claim 1, wherein providing the second function comprises providing: a (2-1)-th function for controlling the target system to receive a search condition comprising sorting information of a data record; a (2-2)-th function for controlling the target system to search, for a storage key associated with the sorting information included in the search condition, an index table in which sorting information of a data record and a storage key to uniquely identify a compression partition comprising a corresponding data record are associated and stored in a local database of the target system; and a (2-3)-th function for controlling the target system to search, for a compression partition associated with the retrieved storage key, a compression table in which a storage key and a compression partition are associated and stored.”
In Reid, the key of first level index is based on sorting and grouping on a transaction time-related field (i.e., storage key). The second level index is based on key of first level index, plus additional searchable fields to identify particular transaction records within partitions [0036]. Reid’s search and retrieval engine (fig. 3, #125) receives (i.e., (2-1)-th) a search criteria (i.e., search condition) [0017], from which the key of first level index (i.e., storage key) is determined (i.e., (2-2)-th) to retrieve (i.e., (2-3)-th) the relevant compressed groups (i.e., partitions) of records [0018].

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Reid as applied to claim 8 above, in view of Ohr and SaaSGuide, and further in view of Oliveira et al. One index to dominate them all: Domain Indexes for improving queries across multiple tables. SAC 2017, pp. 900-906 [herein “Oliveira”].
Claim 9 recites “The method of claim 8, wherein with respect to a second compression partition generated by compressing a data record in a connection table connected to the table through the primary key, the (1-5)-th function controls the target system to: search for a data record having a primary key identical with the primary key of the data record included in the table, among data records included in the second compression partition, and store subindex information, which is a location of the retrieved data record within the second compression partition, with respect to the data record having the same primary key in the key index table.”
Reid teaches claim 8, where the second level index maps the primary key of transaction records to compression partitions of a table [0036], but does not disclose this claim; however, Oliveira teaches a domain index enabling searching columns of a same type (i.e., primary key), across multiple tables (i.e., compression partitions of two tables connected via primary key), in a single index scan (Oliveira: sec. 1, para. 3). Every active value of the type is mapped to multiple locations, one for each (table, column, row ID) combination (i.e., subindex) (Oliveira: sec. 4.2, para. 1).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Reid with Oliveira. One having ordinary skill in the art would have found motivation to utilize Oliveira’s domain index as Reid’s second level index to search the compression partitions of two tables connected through the same primary key, to greatly enhance the search and retrieval performance of Reid.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Reid as applied to claim 5 above, in view of Ohr and SaaSGuide, and further in view of McKay et al. US patent application 2004/0148303 [herein “McKay”].
Claim 11 recites “The method of claim 5, wherein providing the first function comprises further providing a (1-6)-th function for controlling the target system to: search the index table for a storage key associated with identification information included in a restoration request in response to the restoration request for the deleted data record, search the compression table for a compression partition associated with the retrieved storage key, restore the deleted data record by decompressing the retrieved compression partition, and record the restored data record on the table based on the identification information.”
Reid teaches claim 5, but does not disclose this claim; however, McKay compresses data entries into uniquely identified compressed data pages (McKay: [0010]). A delta file stores a change log of updates on data entries, including adding (i.e., restoring), deleting, or modifying (McKay: [0080]). McKay reads a log entry of update, locates (i.e., search) and decompresses a data page (i.e., compression partition) containing the data entry to be updated, applies the update to the data entry, and recompresses the data page containing the changed data entry (McKay: [0010]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Reid with McKay. One having ordinary skill in the art would have found motivation to expand Reid’s method to search and retrieve compressed transaction records with McKay’s method to update these records, where Reid’s first and second level indices are used to determine the location of the to-be-restored transaction record, while McKay restores the deleted transaction record at the identified location.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Salsburg. US patent application 2013/0031158.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELLY X. QIAN whose telephone number is (408)918-7599. The examiner can normally be reached Monday - Friday 8-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on (571)272-4078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/SHELLY X QIAN/Examiner, Art Unit 2163                                                                                                                                                                                                        



/ALEX GOFMAN/Primary Examiner, Art Unit 2163